department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-126243-11 date december internal_revenue_service number release date index number ------------------------- ---------- -------------------- ----------------------------------------------- re --------------------------------------------------- ---------------------- legend taxpayer decedent trust residuary_trust bank date date date date state statute attorney court individual individual individual individual individual a b ------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------------------------------- ---------------------------------------- -------------------------------------- ------------------------- --------------------------- ---------------- ------------------- --------------------------------------- --------------------- -------------------------------------------------------------- ----------------------- --------------------------------- ---------------------------------------- --------------------------------- ------------------------------------ -------- -------------- plr-126243-11 dear ------------------- this letter responds to your authorized representative’s letter dated date requesting estate and generation-skipping_transfer gst tax rulings with respect to the proposed reformation and modification of trust the facts and representations submitted are summarized as follows decedent was married to taxpayer decedent executed trust on date pursuant to the terms of trust upon the death of decedent trust becomes irrevocable upon the death of decedent after payment of claims and debts the balance of the estate is to be held in trust in accordance with the provisions of article iv article iv of trust provides that the largest amount needed to permit decedent’s estate to use decedent’s unified_credit shall be held in residuary_trust and the balance is to be held in the marital trust article iv paragraph a provides as follows until the death of taxpayer the trustee shall pay the income of residuary_trust to or for taxpayer such right of withdrawal shall be exercised by taxpayer notifying the trustee in writing to that effect specifying the cash or assets at current market_value which taxpayer wishes to withdraw and promptly thereafter the trustee shall make such distribution to taxpayer such right of withdrawal shall be noncumulative and shall lapse with respect to each calendar_year to the extent that it is not exercised during said calendar_year article iv paragraph a provides that upon the death of taxpayer the trustee shall pay to individual a sum of dollar_figurea and the balance of residuary_trust shall be divided equally into separate shares for individual individual and individual article vii provides in relevant part that decedent and taxpayer are appointed as co-trustees upon the death incapacity resignation or discharge of decedent or taxpayer then bank shall be the successor co-trustee in the event taxpayer dies prior to the termination of trust individual shall be successor co-trustee decedent died on date taxpayer was the beneficiary of certain outright bequests from decedent the remainder of decedent’s estate was transferred into plr-126243-11 residuary_trust pursuant to the provisions of trust the marital trust was not funded decedent’s executor taxpayer did not timely file a united_states estate and generation-skipping_transfer_tax return form_706 to report the transfer and thereby did not affirmatively allocate decedent’s gst_exemption to the transfer to residuary_trust attorney an attorney who was retained by decedent for the purpose of preparing trust states that he made a scrivener’s error in article iv paragraph a attorney represents that decedent intended that residuary_trust would be utilized to provide income for taxpayer and provide principal to taxpayer based upon an ascertainable_standard for the remainder of taxpayer’s lifetime and that residuary_trust would not be included in taxpayer’s gross_estate in order to correct the scrivener’s error in trust the trustee of residuary_trust filed a petition with court seeking authorization to reform and modify trust on date court issued an order reforming trust effective retroactively as of date article iv paragraph a is reformed to provide as follows until the death of taxpayer the trustee shall pay the income of residuary_trust to or for taxpayer and to the extent not sufficient so much of the principal at such times and in such manner as the trustee may deem advisable in the trustee’s discretion for the support in her accustomed manner of living education maintenance in health and reasonable comfort in addition taxpayer shall have the right to withdraw from principal property not exceeding dollar_figure in the aggregate for the year and if taxpayer is living on the last day of the year to withdraw property having a value on that day equal to an amount if any by which five percent of the then market_value of the principal exceeds the value of the property previously withdrawn by taxpayer for such year such right of withdrawal shall be exercised by taxpayer notifying the trustee in writing to that effect specifying the cash or assets at current market_value which taxpayer wishes to withdraw and promptly thereafter the trustee shall make such distribution to taxpayer such right of withdrawal shall be noncumulative and shall lapse with respect to each calendar_year to the extent that it is not exercised during said calendar_year court’s date order also modified the trustee succession provisions of trust article vii is modified to provide that upon the death incapacity resignation or discharge of decedent or taxpayer then the remaining co-trustee is to continue to serve singly upon the death incapacity resignation or discharge of both decedent and taxpayer individual shall be successor trustee upon the death incapacity resignation or discharge of decedent taxpayer and individual bank or its corporate successor is to be the final successor trustee plr-126243-11 it is represented that at the time of decedent’s death decedent had dollar_figure million of available gst_exemption and that the value of the assets transferred to residuary_trust was dollar_figureb an amount less than dollar_figure million taxpayer as executor of decedent’s estate filed decedent’s form_706 on date to report the automatic allocation of decedent’s gst_exemption to residuary_trust you have requested the following rulings residuary_trust as reformed and modified does not provide taxpayer with a general_power_of_appointment over the assets of residuary_trust and upon the death of taxpayer the assets of residuary_trust will not be includible in taxpayer's gross_estate under sec_2041 of the internal_revenue_code the reformation and modification of residuary_trust does not cause the assets of residuary_trust to be includible in taxpayer's estate under sec_2036 the reformation and modification of residuary_trust does not constitute the exercise or release of a general_power_of_appointment by taxpayer resulting in a gift under sec_2514 as a result of the reformation and modification of residuary_trust decedent will be considered the transferor as defined in sec_26_2652-1 of the generation-skipping_transfer_tax regulations of the assets in residuary_trust for gst tax purposes as a result of the reformation and modification of residuary_trust residuary_trust has an inclusion_ratio as defined in sec_2642 of zero pursuant to the gst_exemption automatic allocation rule_of sec_2632 law and analysis ruling sec_1 - sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise plr-126243-11 under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2041 provides that to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides in relevant part that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2501 provides generally that a tax is imposed for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate plr-126243-11 sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the rule_of the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides that upon application of a settlor or any interested person the court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor's intent if it is proved by clear_and_convincing evidence that both the accomplishment of the settlor's intent and the terms of the trust were affected by a mistake of fact or law whether in expression or inducement in determining the settlor's original intent the court may consider evidence relevant to the settlor's intent even though the evidence contradicts the apparent plain meaning of the trust instrument in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that the original terms of paragraph a of article iv resulting from scrivener's error were contrary to the intent of decedent the purpose of the reformation is to correct the scrivener’s error not to alter or modify the trust instrument accordingly based on the facts presented and the representations made we conclude that the reformation and modification of residuary_trust does not provide taxpayer with a general_power_of_appointment over the assets of residuary_trust the reformation and modification of residuary_trust does not constitute a gift under sec_2514 and upon the death of taxpayer the assets of residuary_trust will not be includible in taxpayer's gross_estate under sec_2041 or sec_2036 ruling sec_4 and sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-126243-11 sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption that has not been allocated within the time prescribed by sec_2632 is deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes the chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made plr-126243-11 under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and the donor in the case of any property subject_to tax imposed by chapter sec_26_2652-1 provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter based on the facts submitted and the representations made we conclude that as a result of the reformation and modification of residuary_trust decedent will be considered the transferor of residuary_trust for gst purposes based upon the representation that decedent had dollar_figure million gst_exemption available on the date of his death then pursuant to the automatic allocation rules of sec_26_2632-1 decedent’s gst_exemption was automatically allocated to residuary_trust to the extent the date of death value as finally determined of the assets transferred to residuary_trust does not exceed dollar_figure million residuary_trust will have a zero inclusion_ratio in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-126243-11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
